Case 2:20-cv-00665-FB-SMG Document5 Filed 02/06/20 Page 1 of 2 PagelD #: 53

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

DR. RETHANN “ARETHA’ WILSON,

Plaintiff(s) :

V. Civil Action No. 2:20-cv-00665 (FB)(SMG)

TONYA M. JONES,
: §

ee OOO a a aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TONYA M. JONES
87-19 Avebury Drive, Apt. G
Charlotte, NC 28213

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Lewis & Lin LLC

81 Prospect Street, Suite 8001
Brooklyn, NY 11201

$

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.’

DOUGLAS C. PALMER
CLERK OF COURT

pute, 02/06/2020

 
Case 2:20-cv-00665-FB-SMG Document5 Filed 02/06/20 Page 2 of 2 PagelD #: 54

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-cv-00665 (FB)(SMG)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

- pS
This summons for (name of individual and title, if any) "J Oa fim IA CT gag 5
aS. - af
was received by me on (date) Z. | Z2/2o

SIT personally served the summons on the individual at (place) 0 pate 2 + Ne af (<Q
ek &UA Arches | Dn Abe Cheb, “cm (date) afr c/20 3 or

 

 

C1 I left the summons at the individual’ s residence or usual place of abode with (name)

e

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed ; a copy to the individual’s last known address; or
C I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name i a or ganization)

On (date) ; or
(7 I returned the summons unexecuted because ; or
Cl Other (specify):

So

My fees are $ D for travel and $ S Cc for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.
Date: _ Z lec 20 Die
7 server’ 's signature

Jacl Frese gp > < reese Sener
Printed name and title

YlOS CACAEC KD #277 CHAMSTE AC? £226
Server’s address

 

Additional information regarding attempted service, etc:

 

ae
